Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                        FORT LAUDERDALE DIVISION

  JEROME FORD,                                       Civil Action No. 21-CV-60598
                            Plaintiff,

        vs.

  CREDIT CONTROL SERVICES, INC. D/B/A
  CREDIT COLLECTION SERVICES,

                            Defendant.

   DEFENDANT CREDIT CONTROL SERVICES, INC. D/B/A CREDIT
  COLLECTION SERVICES’ ANSWER WITH AFFIRMATIVE DEFENSES
                 TO PLAINTIFF’S COMPLAINT

        AND NOW comes Defendant Credit Control Services, Inc., d/b/a Credit

  Collection Services (“CCS”), by and through its undersigned counsel, Gordon Rees

  Scully Mansukhani, LLP, and hereby answers the Complaint brought by Plaintiff,

  Jerome Ford (“Plaintiff”). In support thereof, CCS avers as follows:

                  ANSWER TO JURISDICTION AND VENUE

        1.     Denied.    CCS denies the allegations in this paragraph as they

  constitute conclusions of law. CCS refers all questions of law to the Court.

        2.     Denied.    CCS denies the allegations in this paragraph as they

  constitute of conclusions of law. CCS refers all questions of law to the Court.

        3.     Denied.    CCS denies the allegations in this paragraph as they

  constitute of conclusions of law. CCS refers all questions of law to the Court.

        4.     Denied.    CCS denies the allegations in this paragraph as they

  constitute of conclusions of law. CCS refers all questions of law to the Court.
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 2 of 11




                                ANSWER TO PARTIES

        5.       Admitted in part and denied in part. Upon information and belief,

  CCS admits that Plaintiff is a natural person. CCS lacks knowledge or information

  sufficient to form a belief as to the remaining allegations, and denies them

  accordingly.

        6.       Admitted.

                     ANSWER TO DEMAND FOR JURY TRIAL

        7.       Admitted in part and denied in part. CCS admits that Plaintiff seeks a

  trial by jury on all claims set forth in his Complaint. CCS denies that Plaintiff is

  entitled to same in the absence of setting forth any viable claims.

                      ANSWER TO FACTUAL ALLEGATIONS

        8.       Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph. As such, the allegations

  are denied.

        9.       Admitted in part and denied in part. CCS admits that Quest

  Diagnostics (“Quest”) provided medical services to Plaintiff on February 19, 2019.

  CCS lacks sufficient knowledge or information to form a belief as to the truth of

  the remaining allegations in this paragraph. As such, the allegations are denied.

        10.      Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph. As such, the allegations

  are denied.




                                            -2-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 3 of 11




        11.     Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph. As such, the allegations

  are denied.

        12.     Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph, and denies same. CCS

  leaves Plaintiff to his proofs.

        13.     Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph, and denies same. CCS

  leaves Plaintiff to his proofs.

        14.     Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph, and denies same. CCS

  leaves Plaintiff to his proofs.

        15.     Denied. CCS lacks sufficient knowledge or information to form a

  belief as to the truth of the allegations in this paragraph, and denies same. CCS

  leaves Plaintiff to his proofs.

        16.     Admitted in part and denied in part. CCS admits that Plaintiff’s valid

  and delinquent debt obligation was placed with CCS for collection. Unless

  otherwise admitted, the allegations in this paragraph are denied.

        17.     Admitted in part and denied in part. CCS admits that it attempted to

  collect Plaintiff’s valid and delinquent debt obligation. Unless otherwise admitted,

  the allegations in this paragraph are denied.




                                           -3-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 4 of 11




         18.    Admitted in part and denied in part. CCS admits that, at times, it

  engages in the practice of collecting debts owed to others. Unless otherwise

  admitted, the allegations in this paragraph are denied.

         19.    Admitted in part and denied in part. CCS admits that, at times, it

  engages in the practice of collecting debts owed to others. Unless otherwise

  admitted, the allegations in this paragraph are denied.

         20.    Admitted in part and denied in part. CCS admits that, at times, it

  engages in the practice of collecting debts owed to others. Unless otherwise

  admitted, the allegations in this paragraph are denied.

         21.    Admitted.

         22.    Admitted.

         23.    Admitted.

         24.    Admitted.

         25.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

         26.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

         27.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

         28.    Admitted in part and denied in part. CCS admits that it sent Plaintiff

  a letter dated March 9, 2020. CCS denies any attempt by Plaintiff to characterize

  the letter, as it is a writing that speaks for itself.




                                              -4-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 5 of 11




        29.    Admitted.

        30.    Denied. CCS denies the allegations in this paragraph and leaves

  Plaintiff to his proofs.

        31.    Denied. CCS denies the allegations in this paragraph and leaves

  Plaintiff to his proofs.

                            ANSWER TO COUNT I
                      VIOLATION OF 15 U.S.C. §1692e(2)(A)

        32.    No response is required to the allegations in this paragraph as

  Plaintiff merely incorporates prior paragraphs by reference. To the extent that a

  response is deemed necessary, CCS incorporates its responses to Paragraphs 1

  through 31 as though fully set for herein at length.

        33.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        34.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        35.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        36.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        37.    Admitted in part and denied in part. CCS admits that it sent Plaintiff

  the letter dated March 9, 2020. Unless otherwise admitted, the allegations in this

  paragraph are denied.




                                           -5-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 6 of 11




        38.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        39.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        40.    Denied. CCS denies the allegations in this paragraph as they call for

  conclusions of law. CCS refers all questions of law to the Court.

        41.    CCS denies the allegations in Plaintiff's "WHEREFORE" clause.

  Specifically, CCS denies that Plaintiff’s Prayer for Relief is appropriate in the

  absence of setting forth any viable claims.

              ANSWER TO DEMAND FOR JUDGMENT RELIEF

        Admitted in part and denied in part. CCS admits that Plaintiff requests a

  variety of damages, attorney’s fees, and costs for the allegedly violative conduct of

  CCS. As CCS denies engaging in any such conduct, or violating any law, CCS denies

  that Plaintiff is entitled to any relief in the absence of setting forth any viable

  claims.

                            AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE

        Plaintiff failed to plead a claim against CCS upon which relief may be

  granted.

                       SECOND AFFIRMATIVE DEFENSE

        CCS’ conduct with respect to Plaintiff did not violate the FDCPA. CCS did

  make any false representations as to the character, amount or legal status of




                                           -6-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 7 of 11




  Plaintiff’s debt. Therefore, Plaintiff fails to state a claim under 1692e of the FDCPA,

  and the Complaint should be dismissed or withdrawn.

                        THIRD AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to recover any damages, or any recovery awarded

  should be reduced by the amount of damages that reasonably could have been

  avoided, because Plaintiff failed to take reasonable steps to mitigate his damages

  with respect to the matters alleged in the Complaint.

                       FOURTH AFFIRMATIVE DEFENSE

        At all times, the conduct of CCS complied with all applicable statutes,

  regulations and laws. Accordingly, the Complaint and each purported cause of

  action alleged therein against CCS is barred.

                         FIFTH AFFIRMATIVE DEFENSE

        Even if CCS violated the FDCPA, which is denied, Plaintiff did not incur any

  plausible damages as a result of his reading of CCS’ collection letter. Therefore,

  Plaintiff lacks standing to assert FDCPA claims against CCS.

                         SIXTH AFFIRMATIVE DEFENSE

        Any purported damages claimed by Plaintiff, which CCS denies, were due to

  the affirmative actions and/or omission of Plaintiff or others and does not give rise

  to any claim of damages against CCS.




                                            -7-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 8 of 11




                       SEVENTH AFFIRMATIVE DEFENSE

        Any violation of the law claimed by Plaintiff, which CCS denies, was due to

  the affirmative actions and/or omissions of Plaintiff or others and does not give

  rise to any liability of CCS.

                        EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff failed to show that CCS violated the FDCPA and, therefore, is not

  entitled to the receipt of attorney’s fees or costs.

                         NINTH AFFIRMATIVE DEFENSE

        In the event the Plaintiff is able to adequately plead a violation of the FDCPA,

  which CCS denies, his entitlement to statutory damages is capped at $1,000 per

  action, not per violation.

                         TENTH AFFIRMATIVE DEFENSE

        For a statement to be deemed violative of any subsection of section 1692e of

  the FDCPA, the statement must be both misleading and material. It must induce

  a consumer to act in a manner that the consumer would otherwise have not acted

  but for the statement.       Plaintiff has not offered facts showing that the CCS

  collection letter to Plaintiff was misleading and/or material. Therefore, Plaintiff's

  claims cannot prevail as a matter of law.

                      ELEVENTH AFFIRMATIVE DEFENSE

        CCS reserves the right to assert any other affirmative defenses not previously

  asserted in this Answer as they may arise through further investigation and

  discovery.




                                             -8-
Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 9 of 11




        WHEREFORE, Defendant, Credit Control Services, Inc. d/b/a Credit

  Collection Services, prays that this Answer be deemed good and sufficient and that

  Defendant be dismissed with prejudice; that judgment be granted to Defendant

  and that the relief requested by Plaintiff be denied; that all costs be taxed to

  Plaintiff; and for such other and further relief as may be just and equitable.


  Dated: March 24, 2021           Respectfully submitted,

                                  GORDON REES SCULLY MANSUKHANI, LLP

                                  s/ Chantel C. Wonder
                                  Chantel C. Wonder, Esquire
                                  Florida Bar No. 87601
                                  Primary: cwonder@grsm.com
                                  Secondary: kstubbs@grsm.com
                                  601 S. Harbour Island Blvd., Suite 109
                                  Tampa, FL 33602
                                  Main Office: 813-444-9700
                                  Direct Line: 813-523-4945
                                  Fax: 813-377-3505
                                  Attorney for Defendant,
                                  Credit Control Services, Inc.
                                  d/b/a Credit Collection Services




                                           -9-
            Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 10 of 11



                                            CERTIFICATE OF SERVICE

                        I hereby certify that on March 24, 2021, the foregoing document was filed via

                  Notice of Conventional Filing pursuant to Local Rule 5.1 and 5.2, and served in

                  accordance with the Federal Rules of Civil Procedure and/or the District’s Local

                  Rules, and/or the District’s Rules on Electronic Services, upon the following parties

                  and participants:

                                               Jibrael S. Hindi, Esquire
                                               Thomas J. Patti, Esquire
                                       The Law Offices of Jibrael S. Hindi, PLLC
                                             110 SE 6th Street, Suite 1744
                                              Ft. Lauderdale, FL 33301
                                             Telephone: (954) 907-1136
                                            Email: jibrael@jibraellaw.com
                                                 tom@jibraellaw.com

                                               Paul A. Herman, Esquire
                                       Consumer Advocates Law Group, PLLC
                                         4801 Linton Blvd., Suite 11A-560
                                               Delray Beach, FL 33445
                                             Telephone: (561) 236-8851
                                       Email: paul@consumeradvocatelaw.com

                                                 Joel A. Brown, Esquire
                                                Friedman & Brown, LLC
                                                  3323 NW 55th Street
                                               Ft. Lauderdale, FL 33309
                                               Telephone: (954) 966-0111
                                      Email: joel.brown@friedmanandbrown.com
                                                 Attorneys for Plaintiff


                                                    GORDON REES SCULLY MANSUKHANI,
                                                    LLP

                                                    By: /s/Chantel C. Wonder



1232641/57308113v.3




                                                          -10-
            Case 0:21-cv-60598-DPG Document 4 Entered on FLSD Docket 03/25/2021 Page 11 of 11




                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                              FORT LAUDERDALE DIVISION

                  JEROME FORD,                                               Civil Action No. 21-CV-60598
                                                Plaintiff,

                         vs.

                  CREDIT CONTROL SERVICES, INC. D/B/A
                  CREDIT COLLECTION SERVICES,

                                                Defendant.

                                           NOTICE OF CONVENTIONAL FILING
                         Please take notice that the foregoing Answer and Affirmative Defenses is being filed
                  conventionally for the following reason:


                                 A Court Order (copy attached).
                                 It cannot be converted to an electronic format.
                        X        A technical failure of the Court’s CM/ECF website on March 24, 2021.




                                                       GORDON REES SCULLY MANSUKHANI, LLP

                                                        s/ Chantel C. Wonder
                                                        Chantel C. Wonder, Esquire
                                                        Florida Bar No. 87601
                                                        Primary: cwonder@grsm.com
                                                        Secondary: kstubbs@grsm.com
                                                        601 S. Harbour Island Blvd., Suite 109
                                                        Tampa, FL 33602
                                                        Main Office: 813-444-9700
                                                        Direct Line: 813-523-4945
                                                        Fax: 813-377-3505
                                                        Attorney for Defendant,
                                                        Credit Control Services, Inc.
                                                        d/b/a Credit Collection Services




1232641/57320375v.1
